 

Exhibit 10.2

SECOND AMENDMENT

 

THIS SECOND AMENDMENT (this “Amendment”) is made and entered into as of October
27, 2020 by and between BRE CA OFFICE OWNER LLC, a Delaware limited liability
company (“Landlord”), and KURA ONCOLOGY, INC., a Delaware corporation
(“Tenant”).

 

RECITALS

 

A.

Landlord and Tenant are parties to that certain lease dated January 8, 2020, as
previously amended by the First Amendment dated May 2, 2020 (as amended, the
“Lease”).  Pursuant to the Lease, Landlord has leased to Tenant space currently
containing approximately 13,420 rentable square feet (the “Premises”) described
as Suite 400 on the 4th floor of the building commonly known as Highlands
Corporate Center located at 12730 High Bluff Drive, San Diego, California 92130
(the “Building”).

 

B.

Tenant and Landlord mutually desire that the Lease be amended on and subject to
the following terms and conditions.

 

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

 

1.

Monument Signage.

 

 

1.1.

Tenant’s Right to Monument Signage.  Subject to the terms of this Section 1,
during the Monument Sign Term (defined in Section 1.2 below), Tenant shall have
the right to have signage (“Tenant’s Monument Signage”) bearing Tenant’s Name
(defined below) installed on the lower left panel on the south west face and the
lower right panel on the north west face of the monument sign located at 12750
High Bluff Drive (the “Monument Sign”).  As used herein, “Tenant’s Name” means,
at any time, Tenant’s name, provided that such name (i) is being used lawfully
by Tenant and does not infringe any trade name, trade mark, copyright or similar
right of Landlord or any other party, and (ii) is, in Landlord’s reasonable
judgment, consistent with a first-class office building (Landlord hereby
acknowledging that the name of Tenant set forth in the first paragraph of this
Amendment is compatible with a first-class office building).  Notwithstanding
any contrary provision hereof, Tenant’s rights under this Section 1 shall be
personal to the party named as Tenant in the first paragraph of this Amendment
(“Original Tenant”) and to any successor to Original Tenant that acquires its
interest in the Lease solely by means of one or more Permitted Transfers
originating with Original Tenant, and may not be transferred to any other party.

 

 

1.2.

Monument Sign Term.  As used herein, “Monument Sign Term” means the period
beginning on the date of mutual execution and delivery of this Amendment and
ending on the Monument Sign Expiration Date (defined below).  As used herein,
“Monument Sign Expiration Date” means the earlier of (a) the date of expiration
or earlier termination of the Lease, or (b) any earlier date on which Tenant,
loses its rights under this Section 1; provided, however, that either party, by
notifying the other party, may accelerate the Monument Sign Expiration Date to a
date that (i) precedes the then existing Monument Sign Expiration Date, (ii) is
the last day of a calendar month, and (iii) occurs at least 30 days after the
effective date of such notice.  For the avoidance of doubt, Tenant’s rights
under this Section 1 shall expire on the Monument Sign Expiration Date.

 

 

1.3.

Fee.  In consideration of its rights under this Section 1, Tenant, from and
after the date on which Tenant’s Monument Signage is first installed on the
Monument Sign and continuing through the balance of the Monument Sign Term,
shall pay to Landlord, as Additional Rent on the first day of each calendar
month, the amount of $250.00 per month.  

 

 

1.4.

Landlord’s Approval.  Any proposed Tenant’s Monument Signage shall comply with
all applicable Laws and shall be subject to Landlord’s prior written
consent.  Without limitation, Landlord may withhold consent to any Tenant’s
Monument Signage that, in Landlord’s sole judgment, is not harmonious with the
design standards of the Building and Monument Sign, and Landlord may require
that Tenant’s Monument Signage be of the same size and style as the other
signage on the Monument Sign.  To obtain Landlord’s consent, Tenant shall submit
design drawings to Landlord showing the type and sizes of all lettering; the
colors, finishes and types of materials used in Tenant’s Monument Signage; and
(if applicable and Landlord consents thereto) any arrangements for
illumination.  Without limitation, Landlord may condition its consent to
Tenant’s Monument Signage upon the obtaining of any permits or approvals
necessary therefor, including any such permits or approvals required from any
governmental agency or any applicable owners’ association or design review
committee.

 

 

--------------------------------------------------------------------------------

 

 

1.5.

Fabrication; Installation; Maintenance; Removal; Costs.  Landlord shall
(a) fabricate (substantially in accordance with Tenant’s design approved by
Landlord), install and, at the expiration or earlier termination of Tenant’s
rights under this Section 1, remove Tenant’s Monument Signage; and (b) maintain,
repair, and (if applicable) illuminate the Monument Sign.  Tenant shall
reimburse Landlord, promptly upon demand, for (x) all reasonable costs incurred
by Landlord in fabricating, installing or removing Tenant’s Monument Signage,
and (y) Tenant’s pro rata share (as determined taking into account any other
parties using the Monument Sign) of all reasonable costs incurred by Landlord in
maintaining, repairing and (if applicable) illuminating the Monument Sign.

 

2.

Miscellaneous.

 

 

2.1.

This Amendment sets forth the entire agreement between the parties with respect
to the matters set forth herein.  There have been no additional oral or written
representations or agreements.  Tenant shall not be entitled, in connection with
entering into this Amendment, to any free rent, allowance, alteration,
improvement or similar economic incentive to which Tenant may have been entitled
in connection with entering into the Lease, except as may be otherwise expressly
provided in this Amendment.

 

 

2.2.

Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect.

 

 

2.3.

In the case of any inconsistency between the provisions of the Lease and this
Amendment, the provisions of this Amendment shall govern and control.

 

 

2.4.

Submission of this Amendment by Landlord is not an offer to enter into this
Amendment but rather is a solicitation for such an offer by Tenant.  Landlord
shall not be bound by this Amendment until Landlord has executed and delivered
it to Tenant.

 

 

2.5.

Capitalized terms used but not defined in this Amendment shall have the meanings
given in the Lease.

 

 

2.6.

Tenant shall indemnify and hold Landlord, its trustees, members, principals,
beneficiaries, partners, officers, directors, employees, mortgagee(s) and
agents, and the respective principals and members of any such agents harmless
from all claims of any brokers claiming to have represented Tenant in connection
with this Amendment.  Landlord shall indemnify and hold Tenant, its trustees,
members, principals, beneficiaries, partners, officers, directors, employees,
and agents, and the respective principals and members of any such agents
harmless from all claims of any brokers claiming to have represented Landlord in
connection with this Amendment.  Tenant acknowledges that any assistance
rendered by any agent or employee of any affiliate of Landlord in connection
with this Amendment has been made as an accommodation to Tenant solely in
furtherance of consummating the transaction on behalf of Landlord, and not as
agent for Tenant.

 




2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

 

 

 

LANDLORD:

 

 

 

BRE CA OFFICE OWNER LLC, a Delaware limited liability

 

 

By:

/s/ Brendan McCracken

Name:

     Brendan McCracken

Title:

     SVP Portfolio Director

 

 

 

 

 

TENANT:

 

 

 

KURA ONCOLOGY, INC., a Delaware corporation

 

 

By:

/s/ Kathleen Ford

Name:

     Kathleen Ford

Title:

     COO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3